Citation Nr: 0126944	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death due to ischemic heart disease or myocardial 
infarction.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.  He was a prisoner of war (POW) of the German 
government from September 27, 1944 to March 23, 1945.  The 
veteran died in August 1980.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue regarding the appellant's claim for cause of the 
veteran's death has been rephrased to reflect more accurately 
the appellant's contentions.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in August 1980; the immediate cause of 
death was myocardial infarction due to ischemic heart 
disease, with diabetes mellitus listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3.  The veteran's service connected disabilities were a 
shrapnel fragment wound of the right ankle, hemorrhoids, and 
residuals of a dislocation of the right shoulder.  On the 
date of death, the veteran's combined disability rating for 
these disabilities was 10 percent.

4.  Ischemic heart disease and myocardial infarction were 
first shown many years after service and were not found to be 
causally or etiologically related to the service-connected 
disabilities.

5.  There is no evidence of record that edema or ischemic 
heart disease occurred during service including while the 
veteran was a POW, nor is there any evidence to relate these 
disorders to the veteran's period of service or a service-
connected disability.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability was not pending either by a claim 
or by an existing rating or decision at the time of the 
veteran's death.

7.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  There is no basis to presume that ischemic heart disease 
and acute myocardial infarction were incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 1991 & Supp. 2001); 38 C.F.R. § 3.807 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at a March 1945 
medical examination of former prisoner of war, the general 
physical examination of the veteran was negative.  The only 
evidence of injury was a scar on the medial aspect of his 
right ankle resulting from a shrapnel would on February 4, 
1945, in Germany.

At a June 1945 physical examination, the veteran reported a 
shrapnel wound to his right ankle.  He also reported non-
symptomatic leg pain.  Physical examination of his legs was 
negative.  X-ray examination of his knees was essentially 
negative.

At a July 1945 separation examination, the veteran reported 
no significant diseases, wounds, or injuries.  No 
musculoskeletal defects were seen.  A healed wound was noted 
on the veteran's right ankle.

Post service, at a February 1949 VA special orthopedic and 
surgical examination, the veteran complained of rheumatism in 
his knees and back.  Inspection of the knees showed a bony 
type of joint.  There was no evidence of swelling, redness, 
or heat.  The veteran stated that his knees did not swell.  
The examiner diagnosed mild myalgia.

At a February 1949 VA special neuropsychiatric evaluation, 
the veteran was diagnosed with anxiety reactions with 
psychogenic gastro-intestinal manifestations.  The disability 
was moderate in degree and chronic in nature.

In a May 1950 statement, E. L., M.D. reported that he had 
examined the veteran.  The veteran had been taken prisoner by 
the Germans in September 1944.  During a stay in a German 
prison camp, he began having gradually increasing pain and 
stiffness in his ankles, knees, and lower back.  He had 
received a shrapnel wound to his right ankle prior to being 
captured and had had stiffness in that ankle since the 
original injury.  While in prison camp, he developed frozen 
feet and had had pain in his heels and all of his toes since 
that time during cool weather.  His feet perspired profusely 
and required him to frequently change his socks.  Examination 
of the veteran's heart and chest was normal.  There was 
slight crepitus on passive motion of both ankles and both 
knees.  The veteran had pain in both sacro-iliac joints when 
pressure was exerted over the iliac crest.  The veteran's 
feet were moist and cool.  Dr. E. L. diagnosed chronic 
arthritis of both ankles, both knees, and both sacro-iliac 
joints.  He also diagnosed peripheral vascular damage in both 
feet as a residual of frozen feet in service in 1944.

Private medical records indicate that the veteran was 
hospitalized in February 1975 with arteriosclerotic heart 
disease, Fredrickson's Class II hyperlipidemia, and essential 
hypertension.  The veteran was felt to be having typical 
angina pectoris, but there was no indication of cardiac 
insufficiency or of progression or insufficiency of the 
angina process.  It was noted that the veteran's history 
included three hospital admissions in New York in the early 
1960s because of problems of blackout.  Nothing was found on 
repeated examination, and the veteran had not been seen by a 
physician since then.  He had continued to have blackouts.

At a June 1975 VA examination, the veteran complained of 
recurrent aching in his right leg when he "[wore] down the 
heels of his shoes."  On examination, there was no 
tenderness or swelling of the peripheral joints.

At a June 1975 VA special psychiatric examination, the 
veteran was diagnosed with anxiety reaction with mild 
conversion phenomena.  The veteran reported a history of 
blackouts.  The examiner noted that the veteran was perhaps 
overly concerned by his somatic ideas.  There was evidence 
during the interview of mild conversion phenomena occurring.  
The "so-called blackouts" were not believed to be epileptic 
and were considered, more or less, a mild conversion reaction 
associated with fear.

In a July 1980 statement, the veteran stated that he suffered 
a shrapnel wound to his ankle and that, while he was a POW, 
it was painful and became infected.  He also stated that 
since being a POW, he had had difficulty eating.

At a July 1980 VA examination, the veteran was diagnosed with 
a hiatal hernia with a constriction ring.

In August 1980 the veteran was hospitalized for extensive 
anterolateral myocardial infarction, atherosclerotic heart 
disease, diabetes mellitus, and hypertensive cardiovascular 
disease.

In August 1980 the veteran died.  Immediate cause of death 
was acute myocardial infarction due to ischemic heart 
disease.  Diabetes mellitus was listed as a significant 
condition, which contributed to death but was not related to 
the acute myocardial infarction.  At the time of his death, 
the veteran was service-connected for a shrapnel fragment 
wound of the right ankle, hemorrhoids, and residuals of a 
dislocation of the right shoulder.  Each was these 
disabilities was rated as noncompensably disabling.  The 
veteran's combined evaluation was 10 percent under 38 C.F.R. 
§ 3.324 based on his having multiple service-connected 
disabilities with noncompensable ratings.  A claim of 
entitlement to a total disability evaluation based upon 
individual unemployability was not pending either by a claim 
or by an existing rating or decision at the time of the 
veteran's death.

In a February 1981 statement, B. O., a layperson who 
apparently knew the veteran when the veteran returned home 
from service, stated that at that time the veteran was 
limited as to what he could eat and swallow and that he 
weighed only 98 pounds, which was approximately 50 pounds 
less than his normal weight.

In an August 1981 statement, the appellant stated that the 
veteran had weighed less than 100 pounds upon his return from 
POW status.

In September 1981 the Board denied the appellant claim of 
entitlement to service connection for cause of death.


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed in more detail below, the 
Board finds that the recent changes in the law brought about 
by the enactment of the VCAA do not have any effect on the 
appellant's claims.  There is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
these claims.  Accordingly, the Board can issue a final 
decision on these claims because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that she filed the claims.  In an April 16, 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate her claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the April 2001 letter to the appellant 
informed her of the information, and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.  

As for VA's duty to assist a claimant, there is no indication 
that relevant (i.e., pertaining to treatment for, or 
indications of, the claimed disabilities) records exist that 
have not been obtained.  VA's duty to assist the appellant 
extends to obtaining medical records identified by her.  See 
66 Fed. Reg. 45630-31 (to be codified at 38 C.F.R. 
§ 3.159(c)).  In an April 2001 statement, the appellant's 
representative responded to the April 16, 2001 letter from 
the RO and advised the RO to certify the case to the Board if 
the appellant had not responded to the RO's letter within 60 
days.  The representative explained that efforts to contact 
the appellant had been unsuccessful.  Accordingly, it appears 
that all relevant evidence has been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of her claims or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).
1.  Service Connection for Cause of the Veteran's Death

In a September 1981 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.  That decision is final.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1100; 20.1104; 20.1105 (2001).  The law and regulations 
allow for reopening a claim, even if finality has attached, 
if new and material evidence has been submitted.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).  However, the appellant has not 
submitted any evidence since the last final denial of her 
claim, and she does not seek to re-open her prior claim.  
Rather, the appellant seeks further consideration of the 
previously closed case based on an intervening change in the 
applicable law.  "[U]nder appropriate circumstances an 
intervening change in the applicable law may entitle a 
[claimant] to receive consider of a claim, even though the 
claim is based on essentially the same facts as those in a 
previously adjudicated claim."  Routen v. West, 142 F.3d 
1434, 1438 (Fed. Cir. 1998); see also Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994) ("When a provision of law or 
regulation creates a new basis of entitlement to benefits, . 
. . an applicant's claim of entitlement under such law is a 
claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
The applicant's later claim, asserting rights which did not 
exist at the time of the prior claim, is necessarily a 
different claim.").  The United States Court of Appeals for 
the Federal Circuit explained that in order for the 
"liberalizing change" exception 38 U.S.C.A. § 5108 to be 
applicable, the intervening change in law must create a new 
cause of action.  Routen, 142 F.3d at 1442.

In the case of a veteran who is a former POW, certain 
diseases which become manifest to a degree of at least 10 
percent at any time after active service, shall be considered 
to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during the period of service.  See 38 U.S.C.A. § 1112(b); 38 
C.F.R. §§ 3.307, 3.309(c).  These diseases include beriberi 
and beriberi heart disease.  Effective August 24, 1993, the 
Secretary of the Department of Veterans Affairs amended 
38 C.F.R. § 3.309(c) by adding a note at the end stating that 
the term beriberi heart disease includes ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity.  Veterans Benefits Administration (VBA) 
Circular 21-97-1 (June 17, 1997).  VBA Circular 21-97-1, 
cited by the appellant in her November 2000 statement, 
identifies the amendment of the regulation as a 
"liberalizing VA issue."  Id.

Assuming that the change in the regulation qualifies as a 
"liberalizing exception" to 38 U.S.C.A. § 5108 and that the 
appellant's claim for service connection for the cause of the 
veteran's death due to ischemic heart disease therefore may 
be treated as a new claim, the Board finds nevertheless that 
the preponderance of the evidence is against the appellant's 
claim.  As BVA Circular 21-97-1 makes clear, in order to 
establish entitlement under the amended regulation, the 
regulation requires a history of localized edema (of the 
feet, ankles, or legs) during captivity and the later 
development of ischemic heart disease.  Id. at 2.  In this 
case, the veteran did develop ischemic heart disease during 
his lifetime.  It was the cause of his death.  However, there 
is no evidence in the record that the veteran had localized 
edema during captivity.

At a March 1945 examination, no edema was noted.  The only 
evidence of injury was a scar resulting from a shrapnel 
wound.  At a June 1945 examination, the veteran complained of 
pain in his legs, but no edema was noted.  Indeed, the 
veteran was noted to be non-symptomatic; thus, further 
indicating that edema was not present.  In February 1949, the 
veteran was treated for rheumatism in his knees.  No evidence 
of swelling was seen.  Further, the veteran denied that his 
knees swelled.  In May 1950 the veteran reported to Dr. E. L. 
that while he was a POW he experienced pain and stiffness in 
his ankles and knees.  He did not report any history of 
swelling or edema to Dr. E. L.

At a June 1975 VA examination, no tenderness or swelling was 
seen in the veteran's peripheral joints.  He did not report 
any history of swelling or edema.  In a July 1980 statement, 
the veteran reported having pain in his right ankle while a 
POW but he did not mention having edema in the ankle.  
Further, he attributed the ankle to an infected shrapnel 
wound in the ankle.  In a February 1981 statement, B. O. does 
not mention edema among the difficulties the veteran 
experienced.  In short, none of evidence in the claims folder 
shows that the veteran had localized edema during captivity.  
The evidence that does discuss edema or swelling only 
indicates that the veteran did not have those symptoms.  
Thus, there is no presumption of service incurrence of 
ischemic heart disease.

The evidence shows that the heart disease that caused the 
veteran's death and the diabetes that was a contributing 
factor were first shown years after the veteran's separation 
from service, and the objective evidence does not show a 
causal relationship between the disability causing death and 
the veteran's military service.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.807 (2001).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Because service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in August 1980, 
his combined disability rating was 10 percent.  Therefore, he 
was not in receipt of a total and permanent disability 
evaluation due to service-connected disability at the time of 
his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


